XF>,\W'OI

Peter Cain Bruton
TDCJ No. 1730014; Mark W..Michael Unit
2664 FM 2054, Tennessee Colony, Texas 75886-5000

April 171 2015

Court of Criminal Appeals of Texas
Post Office Box 12308
Austin, Texas 78711- 2308

RE: Ex parte Peter Cain Bruton
Trial Court No. F-2007-0697-C(WH€1)
211th Judicial District Court
CCA No. Not yet assigned

Dear Hon. Clerk:

Enclosed for filing with the Court of Criminal Appeals of
Texas is Applicant' s Reply to State' s Answer. Please file said
document and bring it to the attention of the Court.

Said reply was made and forwarded to the Denton County Crim-
inal District Attorney' s Office and the Denton County District
Clerk on April 8, 2015. See enclosed letter to the clerk and the
certificate of service. On April 17, 2015,1 received a signed
order from the trial court adopting the State' s Proposed Findings
of Fact and Conclusions of Law and Order. This order was dated
April 7, 2015. Although I timely submitted this reply, the clerk
may have forwarded the habeas record without the reply being in-
cluded. l request that the reply be included in the habeas record
and that it be considered by the Court in making its decision on
the writ.

Thank you for your assistance in this matter.

Sincerely,

/»' ~. f

PETER CAIN BRUTON
APPLICANT

Cc: File

RECE\VED \N

Den"'°n C‘“mt-‘/ ` ' couRT oF cR\M\NALAPPEALs
Criminal District Attorney's Office
APR 2 3 2015

Denton County District Clerk

Abe\ Aoosia, Qsem

Peter Cain Bruton
<,TDCJ No. 1730014; Mark W. Michael Unit
2664 FM 2054, Tennessee Colony, Texas 75886-5000

lApril 8, 2015

Denton County District Clerk
Post Office Box 2146
Denton, Texas 76202-2146

RE: Ex parte Peter Cain Bruton
Cause No. F-2007-0697-C(WHC1)
211th Judicial District Court
Dear Hon. Clerk:
Enclosed for filing with the 211th Judicial District Court
is Applicant' s Reply to State' s Answer. Please file said document
and bring it to the attention of the Court.

Thank you for your assistance in this matter.

Sincerel
/V//2EM;/

PETER CAIN BRUTON
APPLICANT

Cc: File

Denton County
Criminal District Attorney's Office

CAUSE NO. F-ZOO7-0697-C(WHC1)

EX PARTE `IN THE 211TH JUDICIAL

DISTRICT COURT OF

¢/.`AOMOM¢MV.`/J

PETER CAIN BRUTON DENTON.COUNTY, TEXAS

APPLICANT'S REPLY TO STATE'S ANSWER

Applicant PETER CAIN BRUTON, submits his reply to State's
answer and replies as follows:

I.

Applicant agrees that the procedural history is as stated
by`the State.

II.

Agreed that this is Applicant's first application for writ
of habeas corpus. The date of receipt of the application by the
n state is acknowledged. Agreed as to the due date of State's An-
swer.

III.

The State has correctly identified Applicant's claim for
habeas relief.

_ IV.

Admitted that the Strickland standard established by the
United States Supreme Court in Strickland v. Washington, 466 U.S,
668 (9184) controls the disposition of Applicant's claim of inef-
fective assistance of counsel. Furthermore, Applicant contends
that his counsel's performance was deficient and that it preju-
diced Applicant's defense. A denial of this application would be
contrary to, and result from an unreasonable determination of,

1

clearly established law as promulgated by the United States Su-
preme Court; and would be the product of an unreasonable deter-
mination of the facts. Therefore, there is no reasonable basis
for the state court to deny relief.

V.

Applicant has clearly shown in his application and brief in
support that the Defense's Motion In Limine was violated and that
his trial counsel was deficient for not objecting to the violation.

ln it's answer, the State admits that Applicant's motion in
limine was "granted as to other victims of offenses other than the
offenses before this Court, and other unindicted offenses with
victims different from the Victim in the current case." See State's
Answer, p. 3. Applicant properly raised his issue concerning the
State's closing argument.

The State is attempting to distract the Court from the por-
tion of their closing argument where they violated the motion in
limine. "When he got away with it before, it continued because no
one stopped him." See State's Answer, p. 3. This statement was a
direct reference to offenses of other victims. Shortly after this
comment, the State added: "He's going to know no one is going to
believe these kids." See State's Answer, p. 3. This was another
direct reference to offenses of other victims. Clearly, the motion
in limine was violated. Applicant's trial counsel was deficient for
not objecting to the violation. v l

Applicant acknowledges that the Eighth Court of Appeals did
not decide whether or not the failure to make an objection to

the violation of the motion in limine was a valid claim. However,

just because the court did not make a ruling on the violation of
the motion in limine does not mean that the claim presented in
this proceeding is not valid. Applicant has raised the issue of
ineffectove assistance of counsel, for counsel's failure to ob-
ject and move for a mistrial on the basis that the State's closing
argument violated the motion in limine. The issue was not raised
_ on direct appeal or addressed by the Court of Appeals.'

ln it's answer, the State proffers a speculative reason as to
why Applicant's trial counsel objected the way he did. This Court
should permit Applicant's trial counsel to respond to the issue
raised as the issue is still controverted and previously unresolved.
Perhaps counsel feels that it was his responsibility to object on
the basis that the comments violated the motion in limine, that
it was not his trial strategy to object the way he did, and that
his performance was deficient. Only an opportunity for counsel to
respond would resolve the controversy.

The State further argues that "[e]ven if Applicant'S motion
in limine was violated, this Court should not have granted a motion
for mistrial,...“ See State's Answer, p. 5. lt is well known that
a motion in limine seeks to avoid injection into trial of irrel~
evant, inadmissible, and prejudicial evidence and therefore pre-
vents mistrials based on evidence irregularities. ln the case at
bar, a curative instruction could not have sufficiently cured the
harm caused by the State'S comments. The State intentionally in-
flamed the minds of the jury with one of its biggest fears, that

Applicant was a serial child molester. The State's case was so

weak that it felt the need to violate the motion in limine in

order to secure Applicant's convictions. Had the State not played
upon the jury's biggest fear; Applicant would have been acquitted
of the charges against him.

Applicant has met the requirements of both prongs of the
Strickland standard. His counsel was deficient in not objecting
to the State's improper closing arguements;andvmovingffor a mis-
trial on the basis that the comments Violated the motion in lim-
ine. Applicant was prejudiced by the alleged error because his
guilt-innocence was decided by a biased jury and had counsel
properly objected, the trial court would have erred in not grant-
ing a mistrial. v

PRAYER

For the foregoing reasons, Peter Cain Bruton prays that this
Court orders his trial counsel to submit an affidavit addressing
his claim or the Court orders an evidentiary hearing to resolve
the controverted facts. Applicant further prays that the Court
enter an order recommending that this ground for relief be granted.

Respectfully submitted,

 

PETER CAIN BRUTON

APPL'ICANT

TDCJ No. 1730014

Mark W. Michael Unit

2664 FM 2054 '
-Tennessee Colony, Texas 75886

CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the fore-
going reply has been served by placing same in the United States
Mail, postage prepaid, on this the Sth day of April, 2015, ad-
dressed to: v
Denton County
Criminal District Attorney's Office

1450 E. McKinney Street, # 3100
Denton, Texas 76209

PETER cAIN BkUToN
APPLICANT